NO. 07-12-0238-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                               NOVEMBER 30, 2012
                         ______________________________

                                JASMINE N. FRANCIS,

                                                                    Appellant

                                           V.

                               THE STATE OF TEXAS,

                                                                    Appellees
                         ______________________________

            FROM THE 137th DISTRICT COURT OF LUBBOCK COUNTY;

             NO. 2012-434,263; HON. JOHN MCCLENDON, PRESIDING
                       _______________________________

                          ON ABATEMENT AND REMAND
                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant Jasmine N. Francis appeals from her conviction for the offense of injury

to a child with intent/knowingly serious bodily injury. On August 22, 2012, the clerk’s

record was filed. The reporter’s record was due on August 21, 2012. On August 24,

2012, the reporter filed a request for an extension of time to file the record, which was

granted to September 20, 2012. On September 13, 2012, a second 30-day extension
was sought and granted, because the trial court reporter was ill and a substitute reporter

was stepping in to finish the record.     On October 30, 2012, a third extension was

requested, which was granted to November 26, 2012. On November 26, 2012, the

substitute reporter filed a fourth 30-day extension.

       Accordingly, we abate this appeal and remand the causes to the 137th District

Court of Lubbock County (trial court) for further proceedings. Upon remand, the trial

court shall determine, via hearing or other reasonable means:

              when the reporter’s record will be transcribed into written
              form and filed in accordance with the rules of appellate
              procedure and in a manner that does not further delay the
              prosecution of this appeal or have the practical effect of
              depriving the appellant of his right to appeal.


       The trial court shall cause the hearing to be transcribed.       So too shall it 1)

execute findings of fact and conclusions of law addressing the foregoing issue.

Additionally, the district court shall then cause those findings of fact and conclusions of

law to be filed with the clerk of this court on or before December 31, 2012. Should

further time be needed by the trial court to perform these tasks, then same must be

requested before December 31, 2012.

       It is so ordered.

                                                 Per Curiam



Do not publish.


                                             2